Citation Nr: 1804016	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his hearing loss and tinnitus disabilities are related to his active duty service as an infantryman. He has not been afforded a VA medical examination because the evidence of record did not indicate the Veteran had a hearing impairment disability. However, the Veteran has submitted evidence that he wears hearing aids. Thus, the Board has determined that additional development of the claims is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify and secure any relevant private medical records that are not in the claims file, to include the Westland audiologists referenced in his March 2014 correspondence. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Obtain any outstanding VA medical records, to include from the Ann Arbor VA medical center (VAMC), and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination, consistent with VA rating protocols, to determine the nature and etiology of his current hearing impairment disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Does the Veteran have a current hearing impairment disability, to include bilateral hearing loss and/or tinnitus? 

b) If the Veteran has a current hearing impairment disability, were any of the Veteran's diagnoses incurred in service or caused by an in-service injury, event or illness?

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The February 1963 entrance report of medical history examination did not indicate a hearing impairment disability.

* The December 1964 separation report of medical examination did not indicate a hearing impairment disability. 

* Veteran's military occupational specialty (MOS) was as a light weapons infantryman.

* March 2012 Ann Arbor VAMC addendum note indicating the Veteran obtained a personal fitting of hearing aids. See VBMS entry dated September 10, 2014, titled "Capri".

* March 2014 correspondence indicating the Veteran was treated for hearing impairment by the Ann Arbor VAMC and was referred to private audiologists. See VBMS entry dated March 20, 2014, titled "Correspondence".

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

4. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

